Citation Nr: 0701696	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-11 369	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's of death.




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




REMAND

The RO has indicated that the veteran had active military 
service from August 1963 to August 1966.  The veteran died in 
September 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Board notes that the record does not contain evidence of 
the appellant's marriage to the veteran.  On remand, the RO 
should ask the appellant to provide for the record a 
certified copy of the certificate showing her marriage to the 
veteran.  

The veteran's death certificate shows the cause of death was 
a metastatic gastrointestinal stromal tumor.  The appellant 
contends that this tumor was caused by the veteran having 
been exposed to Agent Orange while serving in the United 
States Army.  Certain diseases associated with exposure to 
herbicide agents may be presumed to have been incurred in 
service even if there is no evidence of the disease in 
service, provided the requirements of 38 C.F.R. § 3.307(a)(6) 
are met.  38 C.F.R. § 3.309(e) (2006).  The list of diseases 
includes epithelioid sarcoma of the type the veteran had.  
Id.  The term "herbicide agent" means a chemical in an 
herbicide, including Agent Orange, used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative 
evidence to the contrary.  Id.  

Here, there is no evidence that the veteran served in 
Vietnam.  In response to queries to the National Personnel 
Records Center (NPRC), the RO was informed that there is no 
evidence in the file to substantiate any service in the 
Republic of Vietnam, or that he was ever exposed to 
herbicides.  However, the record does not contain a copy of 
the veteran's DD-214, Certificate of Release or Discharge 
From Active Duty, which might show not only whether the 
veteran served in Vietnam, but also if he had served in 
Southeast Asia in support of the Vietnam war, including 
awards and decorations related thereto.  

A recent decision by the United States Court of Appeals for 
Veterans Claims (Court) pointed out that veterans who served 
in Southeast Asia in support of the war in Vietnam, and 
received the Vietnam Service Medal for that service, or who 
served in the waters near Vietnam, were entitled to a 
presumption of herbicide exposure for purposes of service 
connection for diseases associated with herbicide exposure.  
Haas v. Nicholson, 20 Vet. App. 257 (2006).  The issue of 
where the veteran served while on active duty must be 
resolved before the Board can review this appeal.  
Accordingly, the Board must remand in order to obtain 
evidence as to where the veteran served while on active duty, 
and to also determine if he was awarded the Vietnam Service 
Medal.

Accordingly, the appellant's case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the 
appellant to obtain a certified copy 
of the certificate showing her 
marriage to the veteran, and to ask 
her to provide copies of any 
documentation she may have, 
including the veteran's DD-214, that 
would corroborate that he served in 
Southeast Asia during the war in 
Vietnam.

2.  The RO should also contact the 
National Personnel Records Center 
(NPRC) to obtain specific, detailed 
information as to where the veteran 
served throughout his entire period 
of active duty, and to obtain a list 
of any and all awards, decorations, 
badges, and devices awarded to the 
veteran while he was on active duty.  
His personnel records should be 
obtained, including any copies of 
discharge records or certificates.

3.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issue on 
appeal in light of all information 
or evidence received.  If any 
benefit sought is not granted, the 
appellant should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

